Citation Nr: 1442194	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for meralgia paresthetica, left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1991 to August 1991, November 2000 to April 2003, and from August 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The January 2010 rating decision granted service connection for meralgia paresthetica at a noncompensable rating effective August 31, 2009.  A Statement of the Case issued in November 2011, amended the Veteran's effective date to October 13, 2009, the date the Veteran's claim was received.  The Veteran has not expressed disagreement with the effective date assigned to the disability.  Therefore, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   

In November 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

FINDING OF FACT

The Veteran's symptomatology for his service-connected meralgia paresthetica of the left leg, most nearly approximates, severe paralysis of the external cutaneous nerve.


CONCLUSION OF LAW
The criteria for a rating of 10 percent for severe paralysis of the external cutaneous nerve have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes (DCs) 8629, 8529 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in January 2010, which granted service-connection for meralgia paresthetica of the left leg, at a noncompensable rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from the private facility Medcenter are associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA joints examination was conducted in July 2009, and an additional VA examination in October 2009.  38 C.F.R. § 3.159(4).  At the examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's neurological disability, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in November 2012, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Legal Criteria

The Veteran has been assigned a noncompensable rating effective October 2009 for meralgia paresthetica of the left leg.  The Veteran seeks an increased initial evaluation.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Under DC 8529, a rating of 10 percent is assigned for severe to complete paralysis of the external cutaneous nerve of the thigh.  A noncompensable rating is assigned for mild or moderate paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DC 8529, 8629.  Hyphenated diagnostic codes are used when a disability is not listed in the Rating Schedule and must be rated by analogy, with two rating codes required to identify the basis for the evaluation assigned.  38 C.F.R. §§ 4.20, 4.27.  This hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's meralgia paresthetica of the left leg is DC 8629, applicable to the external cutaneous nerve of the thigh.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In this case, the Board finds that the Veteran's meralgia paresthetica of the left leg most closely approximates severe paralysis.  The Veteran's STRs show that the Veteran had complaints of tingling in his joints in November 2006.  In January 2007 the Veteran underwent a VA general medical examination.  The Veteran reported numbness in his left foot at night occasionally when lying in bed.  The Veteran exhibited normal gait, posture, heel-and-toe walking, hopping, tandem walking, squatting, and duck waddling.  In February 2009 while receiving VA treatment, the Veteran stated that he was experiencing numbness to his left lateral thigh.  The neurological portion of the treatment shows that the Veteran had questionable decrease in sensation of his left lateral thigh.  The examiner noted that the Veteran carried his wallet in his back left pocket, and the Veteran was then advised to switch his wallet to his right back pocket to see if the numbness resolved.  In April 2009 the Veteran underwent a VA examination for traumatic brain injury, and stated that he had pain to his legs.  The examiner determined that the Veteran's muscles in all four extremities demonstrated normal strength and tone.  

In July 2009 the Veteran underwent a VA joints examination.  The Veteran stated that he works as a full time service manager for General Motors in North Dakota.  The examiner stated that the Veteran's "gait was observed with his ambulation down the corridor both pre and post examination.  In each instance, his gait [was] somewhat slowed and measured but [the examiner] was unable to detect any specific limping favorable of either the left or right lower extremity."  The Veteran also exhibited normal motion of his left foot toes.

In October 2009 the Veteran was again examined by VA personnel.  When discussing the Veteran's episodes of dizziness and vertigo, the examiner stated that the Veteran only has balance problems during those episodes.  The examiner also stated that the Veteran does not exhibit weakness, paralysis, or poor mobility, but does have numbness and pain down the lateral aspect of his left thigh.  The examiner found that the Veteran had normal gait, heel walking, toe walking, hopping, and squatting.  The Veteran was diagnosed with meralgia paresthetica of the left anterior lateral thigh.  

In the Veteran's VA Form 9 received in January 2012, the Veteran complained of left thigh pain and discomfort.  The Veteran stated that he attempted to use capzasin and gabapentin, which were prescribed by VA.  However, the Veteran stated that he still experienced intense pain and burning.  The Veteran stated that switching his wallet to his other pocket did not fix his symptoms.  The Veteran also stated that he wears special shoes to work to try to alleviate his pain.  At the Veteran's videoconference Board hearing, the Veteran stated that his pain has worsened since his 2009 VA examination.  The Veteran stated that he cannot stand for more than thirty minutes without his left thigh feeling like it was on "fire".  The Veteran also stated that in cold weather his left thigh pain and numbness increases with severity with continuous standing.  The Veteran stated that his affected area is from his left knee all the way to his left hip, and that he has a continuous burning and tingling sensation all the time.  The Veteran stated that with standing his pain radiates and gets stronger and stronger, to a point where it feels on fire.  The Veteran stated that without medication his condition would be unbearable.  

The Board finds the Veteran's hearing testimony credible and consistent with his previous statements, including those given to VA examiners in 2009 with regard to the symptoms caused by the Veteran's meralgia paresthetica of the left leg.  Given the significance of the Veteran's complaints of numbness, tingling and radiating pain, which affects the Veteran's daily functioning activities in standing, walking, and which also act as a constant symptom, the Board finds that these symptoms most nearly approximate severe paralysis of the external cutaneous nerve of the thigh.  Lay testimony is competent when it applies to the readily observable features or symptoms of an injury or illness; the Board relies on the Veteran's consistency and specificity, with discussing the location and type of symptoms he experiences to his left thigh in granting the increased evaluation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 10 percent rating is the highest rating available under the Veteran's Diagnostic Code.  38 C.F.R. § 4.124a, DC 8529, 8629. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's meralgia paresthetica of the left leg is not inadequate.  The Veteran complains of numbness, tingling and radiating pain.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 8529, and 8629.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected meralgia paresthetica of the left leg; thus, the schedular evaluations are adequate to rate the Veteran's meralgia paresthetica of the left leg.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a store manager for a car dealership despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected meralgia paresthetica of the left leg is not warranted.   


ORDER

A rating of 10 percent is warranted for meralgia paresthetica of the left leg and is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


